USDC IN/ND case 4:20-cv-00021-PPS-JEM document 55 filed 09/10/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

LAFAYETTE VENETIAN BLIND, INC.          )
                                        )
           Plaintiff,                   )            Case No. 4:20-cv-00021-PPS-JEM
                                        )
      vs.                               )
                                        )
                                        )
BLINDS TO GO (U.S.), INC. and BLINDS TO )
GO, INC.,                               )
                                        )
           Defendants.                  )
                                        )

                                  MOTION TO WITHDRAW

       Attorney Andrew Pendexter, pursuant to Local Rule 83-8, hereby moves to withdraw his

appearance for Defendants Blinds To Go (U.S.), Inc. and Blinds To Go, Inc. (collectively,

“Defendants”). Defendants will continue to be represented by, among others, James Hinshaw and

Shaina Wolfe of Dentons Bingham Greenebaum LLP.

       WHEREFORE, Andrew Pendexter respectfully requests that his appearance for

Defendants in this matter be withdrawn, and for all other appropriate relief.

Dated: September 10, 2021                            Respectfully submitted,

                                                     /s/ Andrew M. Pendexter
                                                     Barry Werbin, Esq. (admitted pro hac vice)
                                                     Gabrielle Wilson, Esq. (admitted pro hac
                                                     vice)
                                                     Herrick, Feinstein, LLP
                                                     2 Park Avenue
                                                     New York, N.Y. 10016
                                                     Telephone (212) 592-1418
                                                     Facsimile (212) 545-3401
                                                     bwerbin@herrick.com
                                                     gwilson@herrick.com
                                                     Admitted pro hac vice



                                                 1
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 55 filed 09/10/21 page 2 of 3


                                         Brad R. Maurer (21730-49)
                                         James M. Hinshaw (16744-49)
                                         Andrew M. Pendexter (30075-53)
                                         Shaina Wolfe (36097-49)
                                         Dentons Bingham Greenebaum LLP
                                         2700 Market Tower
                                         10 West Market Street
                                         Indianapolis, IN 46204
                                         Telephone (317) 635-8900
                                         Facsimile (317) 236-9907
                                         brad.maurer@dentons.com
                                         james.hinshaw@dentons.com
                                         andrew.pendexter@dentons.com
                                         shaina.wolfe@dentons.com

                                         Attorneys for Defendants, Blinds To Go
                                         (U.S.), Inc. and Blinds To Go, Inc.




                                     2
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 55 filed 09/10/21 page 3 of 3


                                       Certificate of Service

       I certify that on September 10, 2021 a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court by using the CM/ECF system, which will send

notice of electronic filing to all counsel of record, including the following:


William P. Kealey
David M. Stupich
STUART & BRANIGIN LLP
300 Main Street, Suite 900
P.O. Box 1010
Lafayette, Indiana 47902
Telephone: (765) 423-1561
Facsimile: (765) 742-8175
E-mail: wpk@stuartlaw.com
dms@stuartlaw.com



                                                       /s/ Andrew M. Pendexter
                                                       Andrew M. Pendexter




                                                  3
